UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7509



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


STEPHEN R. KIRKPATRICK,

                                             Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (HC-05-142)


Submitted:   August 23, 2006            Decided:   September 28, 2006


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Michelle T. Fuseyamore, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stephen Russell Kirkpatrick appeals the district court’s

order committing him to the custody of the Attorney General under

18 U.S.C. § 4246 (2000).       The district court found by clear and

convincing evidence that Kirkpatrick “is presently suffering from

a mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”             18 U.S.C. § 4246(d)

(2000).

            We review the district court’s determination for clear

error.    United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

A factual finding is clearly erroneous when the reviewing court is

“left with the definite and firm conviction that a mistake has been

committed.”      Anderson v. City of Bessemer City, 470 U.S. 564, 573

(1985) (internal quotation marks and citation omitted).

            We   have   reviewed   the   record,   the   district   court’s

conclusion, and the briefs of the parties, and find that the

district court’s determination is supported by the record and is

not clearly erroneous.      Kirkpatrick’s contention that he has not

acted on his threats or delusions, and thus does not pose a danger,

is unpersuasive, particularly in light of his expressed desire to

obtain a firearm, his history of threats, and the likelihood that

he would not continue treatment for his mental illness if released.

Accordingly, we affirm the order of the district court.                  We


                                   - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -